

	

		II 

		109th CONGRESS

		1st Session

		S. 82

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			

				Mr. Craig introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		For the relief of Robert J. Bancroft, of

		  Newport, Washington, to permit the payment of backpay for overtime incurred in

		  missions flown with the Drug Enforcement Agency.

	

	

		

			1.

			 Entitlement to backpay

			(a)In

			 generalNotwithstanding any other provision of law, the claim for

			 backpay of Robert J. Bancroft, of Newport, Washington, for overtime pay for

			 missions flown as a part of operation SNOWCAP in South America during the

			 period of February 10, 1992 through February 20, 1994 shall be deemed to have

			 been timely filed for purposes of section 5596 of title 5, United States

			 Code.

			(b)InterestRobert

			 J. Bancroft shall be entitled to interest on any overtime pay award awarded

			 under this Act accrued from the date the overtime pay was due.

			

